                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


DONALD W. KING,

                                Plaintiff,

v.                                                  CIVIL ACTION NO. 2:16-cv-09876

PEM PROPERTIES, et al.,
                                Defendants.



                                              ORDER


       Pending before the Court is Plaintiff Donald W. King’s (“Plaintiff”) Amended Complaint.

(ECF No. 4.) By standing order entered on January 4, 2016, and filed in this case on October 20,

2016, (ECF No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings and a recommendation for disposition (“PF&R”). Magistrate

Judge Tinsley entered his PF&R on September 17, 2019, recommending this Court find Plaintiff’s

Amended Complaint “does not state a cause of action for any of the statutes under which he

purports to bring his claims” and dismiss for failure to state a claim upon which relief may be

granted. (ECF No. 5 at 1, 8.)

       This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn,

474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review

and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v.


                                                1
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th

Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes general

and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on October 4, 2019. To date, Plaintiff has

failed to submit any objection, thus constituting a waiver of de novo review and Plaintiff’s right to

appeal this Court’s order. Accordingly, the Court ADOPTS the PF&R, (ECF No. 5), and

DISMISSES this matter WITH PREJUDICE. The Clerk is DIRECTED to REMOVE this

case from the active docket of this Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          November 19, 2019




                                                 2
